“SD

oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00281-RSL Document 20-1 Filed 11/22/19 Page 1 of 2

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNIVERSAL POLYGRAM
INTERNATIONAL PUBLISHING, INC.,
CENTER CITY MUSIC, PAL PARK
MUSIC, and RAY VAUGHAN MUSIC,
INC,,

Plaintiffs,
Vv.
JAMISON AND MCFARLAND, LLC,
SHIMON SHRIKI, and MICHELLE
SHRIKI

Defendants.

 

 

 

 

No. 2:19-cv-00281

ORDER FOR DISMISSAL OF

-7fPROPOSERT
CLAIMS AGAINST DEFENDANT
MICHELLE SHRIKI

The Court, having considered the motion of Plaintiffs Universal Polygram International

Publishing, Inc., Center City Music, Pal Park Music, and Ray Vaughan Music, Inc. to dismiss its

claims against defendant Michelle Shriki, and being fully advised in the premises, now,

therefore, it is

ORDERED that all claims by Plaintiffs against defendant Michelle Shriki be, and the

same hereby are, dismissed without prejudice and without costs to either party.

ORDER OF DISMISSAL AS TO
DEFENDANT MICHELLE SHRIKI (No.
2:19-cv-00281) — 1

146399167.2

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 2:19-cv-00281-RSL Document 20-1 Filed 11/22/19 Page 2 of 2

ah Ra
DATED this Z-7 day of Nov Bik 2019.

Presented by:

By: s/ Harry H. Schneider, Jr.

Harry H. Schneider, Jr., WSBA No. 9404
Heath L. Hyatt, WSBA No. 54141
Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: HSchneider@perkinscoie.com
Email: HHyatt@perkinscoie.com

 

Attorneys for Plaintiffs Universal
Polygram International Publishing, Inc.,
Center City Music, Pal Park Music, and
Ray Vaughan Music, Inc.

ORDER OF DISMISSAL AS TO
DEFENDANT MICHELLE SHRIKI (No.
2:19-cv-00281) — 2

146399167.2

xt Z * »
fo y c Baca LO
fesgral PIG CAN,

 

Robert S. Lasnik
United States District Judge

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
